UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6610



AARON SMITH,

                                              Plaintiff - Appellant,

          versus


KRISTINA    MORGAN     ROBINSON,     Assistant
Commonwealth Attorney,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00187-GBL)


Submitted: June 21, 2007                      Decided:   June 29, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aaron Smith appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Smith v. Robinson,

No. 1:07-cv-00187-GBL (E.D. Va. filed Mar. 28, 2007 & entered Apr.

3, 2007).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -